UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7489



MARIO BALLARD,

                                             Plaintiff - Appellant,

          versus


CHAIRMAN, VIRGINIA PAROLE BOARD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-235-7)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Mario Ballard, Appellant Pro Se. Richard Carson Vorhis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mario Ballard appeals from the district court’s orders denying

his motion for a preliminary injunction, his numerous motions for

reconsideration, and his motion for a certificate of appealability.

Ballard’s appeal is untimely as to the order denying his motion for

a preliminary injunction and the July 10, 2001, order denying his

June 7, 2001, motion for reconsideration.     Fed. R. App. P. 4(a);

Kraft, Inc. v. United States, 85 F.3d 602, 605 (Fed. Cir.) (holding

that, following initial Fed. R. Civ. P. 59 motion tolling appeal

period, successive motions periods are not permitted), modified on

other grounds, 96 F.3d 1428 (Fed. Cir. 1996); accord EEOC v. Cent.

Motor Lines, Inc., 537 F.2d 1162, 1165 (4th Cir. 1976).     We find

that Ballard’s appeal from the denial of the remaining orders

states no grounds for relief.    United States v. Williams, 674 F.2d

310, 313 (4th Cir. 1982) (finding no grounds for relief where

motion for reconsideration raises no new arguments, seeks only re-

consideration of legal issue, or asks court to “change its mind”).

Consequently, we dismiss in part and affirm in part.      Ballard’s

Petition for Hearing En Banc is denied.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                              DISMISSED IN PART AND AFFIRMED IN PART


                                   2